Appeal by the defendant from a judgment of the County Court, Rockland County (Resnick, J.), rendered October 16, 2001, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). The record does not support a conclusion that the Supreme Court failed to consider all relevant factors, or considered any improper factor, in imposing sentence.
The defendant’s remaining contention is without merit. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.